GRAVES, J..
(dissenting). — I shall write but little in this dissent. For a full discussion of the question in this case I refer the curious to the opinion in Boyles v. Roberts, 222 Mo. 691. I dissent here for the reasons there expressed. It is indicated in the opinion here that the opinion of Valliant, O. J., in the Boyles case, supra, on motion for rehearing, modifies the original opinion. This is not true in any sense when the two opinions are carefully read. The distinguished Chief Justice in the very opening of his opinion says:
“The opinion of my learned brother Graves, in which I concur, so completely covers all the points in the case that I hesitate to attempt to add anything more, but in the motion for a rehearing there are two points urged with so much earnestness and force by the learned counsel for respondents that in deference to them I feel constrained to say a few words.”
The italics are ours. Nor would the writer have concurred in such opinion on the motion for rehearing *51it had it changed the original opinion “one jot or tittle.” These opinions, however, speak for themselves and need not be further discussed.
In my brother’s opinion it is said that the doctrine announced in the Boyles ease, supra, to the effect that civil courts will compare the creeds of two churches, and award the property to the church which has adhered to the doctrine of the original church pri- or to the seism, is not approved, or to be more exact, that the Boyles case is not approved' upon that question. The Boyles case is not the only Missouri case announcing the rule (as announced in Boyles case) that civil courts will adjudge church creeds in performing their constitutional duty of determining property rights. The rule announced in the Boyles case was the same rule announced in the following Missouri cases: Watson v. Garvin, 54 Mo. l. c. 377, in an opinion by Adams, J., concurred in by Vories, Sherwood and Napton, JJ.; Prickett v. Wells, 117 Mo. l. c. 504, by Barclay, J., concurred in by Black, C. J., and Macearlane, J.; Brace, J., taking no part; Fulbright v. Higginbotham, 133 Mo. l. c. 677, by Macfarlane, J., concurred in by Brace, P. J., and Barclay and Robinson, JJ.; and Russie v. Brazzell, 128 Mo. l. c. 113, by Macearlane, J., in which Brace, P. J., Barclay and Robinson, JJ., concurred. So that omitting the concurrence of Valliant, C. J., and Burgess and Pox, JJ., in the Boyles case, we have the concurrence of nine former judges of this court to the rule announced in the Boyles case. Including the Boyles case we have the, judgment of thirteen judges of this court upon the exact doctrine now disowned. With the views of these judges I am as yet satisfied, and accordingly dissent to the opinion in this case.